              Case 1:18-cv-10677-IT Document 24 Filed 11/19/18 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO. 1:18-cv-10677-IT


ERROLL TYLER, in his individual capacity
and in his capacity as President and CEO of
NAUTICAL TOURS, INC., and ALLENA
TABB-HARPER, in her individual capacity,

                 Plaintiffs,

v.

BOSTON POLICE COMMISSIONER,
WILLIAM G. GROSS, in his official
capacity; THOMAS LEMA, JR.,
Individually and in his official capacity as
INSPECTOR OF CARRIAGES, HACKNEY
CARRIAGE UNIT,

                 Defendants.


                  JOINT STATEMENT FOR SCHEDULING CONFERENCE

           Pursuant to the Notice of Scheduling Conference dated October 15, 2018, and in

accordance with Local Rule 16.1, Defendants William G. Gross (“Commissioner Gross”) and

Thomas Lema, Jr. (“Lieutenant Lema”) (“Defendants”) and Plaintiffs Erroll Tyler and Allena

Tabb-Harper (“Plaintiffs”), (collectively, the “Parties”) respectfully submit the following joint

statement in connection with the scheduling conference to be held on November 26, 2018:

     I.       Pending Motions: Defendants’ Motion to Dismiss and Supporting Memorandum of

              Law, ECF Nos. 18-19 (Oct. 29, 2018).

     II.      Timetable for Discovery and Motion Practice

              a. Joint Position – Stay of Discovery: The Parties agree to a stay of the

                 commencement of discovery—other than initial disclosures required by Fed. R.
Case 1:18-cv-10677-IT Document 24 Filed 11/19/18 Page 2 of 8



   Civ. P. 26(a)(1)—until this Honorable Court rules on Defendants’ Motion to

   Dismiss.

b. Initial Disclosures:

       i. Joint Position: Initial disclosures required by Fed. R. Civ. P. 26(a)(1)

          must be completed thirty (30) days from the date of the scheduling

          conference.

c. Amendments to Pleadings:

       i. Joint Position: Except for good cause shown, no motions seeking leave

          to add new parties or to amend the pleadings to assert new claims or

          defenses may be filed more than sixty (60) days from the commencement

          of fact discovery.

d. Fact Discovery – Initial Written Discovery:

       i. Joint Position:      Initial written discovery (requests for production of

          documents, interrogatories, and requests for admissions) shall be served

          no later than ninety (90) days from the commencement of discovery.

e. Fact Discovery – Depositions of Fact Witnesses:

       i. Joint Position: All depositions, other than expert depositions, must be

          completed ten (10) months from the commencement of discovery.

f. Fact Discovery – Final Deadline:

       i. Joint Position:      All discovery, other than expert discovery, must be

          completed ten (10) months from the commencement of discovery.




                                     2
Case 1:18-cv-10677-IT Document 24 Filed 11/19/18 Page 3 of 8



g. Status Conference:

       i. Joint Position: A status conference will be held about ten (10) months

          from the commencement of discovery.                  At the time of the status

          conference and in the event that the Parties know that experts will not be

          used at trial, the Parties will consider adjusting all subsequent deadlines.

h. Expert Discovery:

       i. Joint Position:

             1. Plaintiffs’ trial experts must be designated, and the information

                 contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed ten

                 (10) months from the commencement of discovery.

             2. Plaintiffs’ trial experts must be deposed eleven (11) months from

                 the commencement of discovery.

             3. Defendants’ trial experts must be designated and the information

                 contemplated by Fed. R. Civ. P. 26(a)(2) must be disclosed eleven

                 (11) months from the commencement of discovery.

             4. Defendants’ trial experts must be deposed twelve (12) months

                 from the commencement of discovery.

i. Dispositive Motions:

       i. Joint Position:

             1. Dispositive motions, such as motions for summary judgment or

                 partial summary judgment and motions for judgment on the

                 pleadings    must       be   filed   twelve    (12)   months   from   the

                 commencement of discovery.



                                     3
          Case 1:18-cv-10677-IT Document 24 Filed 11/19/18 Page 4 of 8



                           2. Oppositions to dispositive motions must be filed within 21 days

                               after service of the motion.

          j. Pretrial Conference:

                    i. Joint Position: An initial pretrial conference will be held about twelve

                        (12) months from the commencement of discovery. The Parties shall

                        prepare and submit a pretrial memorandum in accordance with Local Rule

                        16.5(d) five (5) business days prior to the date of the conference and

                        consistent with any Pretrial Orders of the Court.

III.   Trial By Magistrate

       The Parties do not consent to a magistrate at this time.

IV.    Alternative Dispute Resolution

       The Parties have not participated in the Court’s mediation program but may elect to do so

       once discovery has been completed.

V.     Settlement

       The Plaintiff will make a settlement demand before the date of the scheduling conference.

       The Defendants have not made an offer of settlement at this time.

VI.    Certifications

       The Parties shall serve their Certificates of Compliance in accordance with Local

       Rule 16.1.

VII.   Summary of the Parties’ Positions

       Defendants’ Position: As described in Defendants’ Motion to Dismiss and supporting

       Memorandum of Law, ECF Nos. 18-19, Defendants submit that Plaintiff’s Complaint

       fails to state any actionable claim for relief. Briefly, Plaintiffs fail to identify a City



                                                  4
   Case 1:18-cv-10677-IT Document 24 Filed 11/19/18 Page 5 of 8



policy or custom that caused the alleged infringement of their rights. On the contrary, the

alleged conduct is itself purportedly in violation of a City policy:        Boston Police

Rule 404. Therefore, there can be no liability for the City or for either Defendant in his

official capacity. Plaintiffs further fail to allege a constitutional claim of due process

because they do not allege a property interest protected by the Fourteenth Amendment

and because an agency’s failure to follow its own rules does not constitute a denial of due

process under the Fourteenth Amendment.       Plaintiffs fail to allege an equal protection

claim because they do not allege any similarly-situated comparators that were treated

differently. Finally, Lt. Lema is entitled to qualified immunity, and Plaintiff Allena

Tabb-Harper lacks standing in her individual capacity to pursue her claims.



Plaintiffs’ Position: In 2006, Plaintiffs Erroll Tyler and Allena Tabb-Harper, founded

Nautical Tours, Inc., for the purpose of providing amphibious sightseeing tours

throughout the City of Boston.       From the beginning, they experienced significant

resistance. They felt unwelcomed, whether it was because Nautical Tours is a minority-

owned company or because of the monopoly Boston Duck Tours had (and, has) at the

time Nautical Tours began this process.

       By April of 2015, Nautical Tours had obtained all but one of the five licenses it

needed to operate its amphibious vehicles in Boston. The only remaining license was a

non-discretionary license from the Inspector of Carriages (i.e., the Boston Police

Hackney Carriage Unit) approving the vehicle itself. Indeed, the relevant statutes grant

the Department of Public Utilities (“DPU”) the role of authorizing the corporation to

operate its sightseeing tour in and around Boston, while the Inspector of Carriages retains



                                          5
   Case 1:18-cv-10677-IT Document 24 Filed 11/19/18 Page 6 of 8



exclusive authority to license the sightseeing vehicle itself. And where the individual

applying for the sightseeing vehicle license has been granted a Certificate of Public

Convenience and Necessity (“CPCN”) by the DPU, as Nautical Tours had, Nautical

Tours should have been considered an “Individual[] deemed suitable pursuant to Chapter

399 of the Acts of 1931… [who] shall be granted permission to operate, and receive a

license for, a Sight-seeing Automobile.” Rule 404, Section 2.1.1 (emphasis added). This

property interest will be addressed further in Plaintiffs’ Opposition to Defendants’

Motion to Dismiss.

       Most importantly, Lt. Lema did not deny Nautical Tours’ applications. Rather,

Lt. Lema simply failed to act on them without any explanation to Plaintiffs. Plaintiffs

followed-up via certified letters, hand-delivered letters, phone calls, even a formal request

for an appeal—and received no response. For three years, Lt. Lema stalled Plaintiffs’

efforts to obtain the final license needed to operate their business, but did so in such a

manner as to deprive Nautical Tours of due process because, without a final decision

from the Boston Police Department denying Nautical Tours’ applications, Nautical Tours

had nothing on which to base an appeal. In this manner, Lt. Lema firmly placed himself

in the role of final policy maker.

       Plaintiffs have additional arguments and counter-arguments they plan to raise in

their opposition to Defendant’s Motion to Dismiss, and will, if prudence dictates, amend

their Complaint to address some of the deficiencies seized upon by Defendants in their

Motion to Dismiss.




                                         6
           Case 1:18-cv-10677-IT Document 24 Filed 11/19/18 Page 7 of 8




Respectfully submitted,

PLAINTIFFS ERROLL TYLER and            DEFENDANTS WILLIAM G. GROSS and
ALLENA TABB-HARPER,                    THOMAS LEMA, JR.,

By their attorneys,                    Eugene O’Flaherty,
                                       Corporation Counsel

                                       By his attorneys,




/s/ Joseph Comenzo                     /s/ Matthew M. McGarry
Joseph Comenzo, BBO No. 667624         Matthew M. McGarry, BBO No. 678363
John Koury, BBO No. 694088             Assistant Corporation Counsel
Upper Charles Law Group, LLC           City of Boston Law Department
10 Kearney Rd, #101                    One City Hall Square, Room 615
Needham, MA 02494                      Boston, MA 02201
(617) 600-7150                         (617) 635-4042
jcomenzo@uclawgroup.com                Matthew.McGarry@boston.gov
jkoury@uclawgroup.com
                                       Joshua Speicher, BBO No. 688416
                                       Assistant Corporation Counsel
                                       City of Boston Law Department
                                       One City Hall Square, Room 615
                                       Boston, MA 02201
                                       (617) 635-4049
                                       Joshua.Speicher@boston.gov


Dated: November 19, 2018




                                        7
          Case 1:18-cv-10677-IT Document 24 Filed 11/19/18 Page 8 of 8



                              CERTIFICATE OF SERVICE

       I hereby certify that on the date below, I served a true copy of this document on the
attorney of record for all parties through the CM/ECF system.

Date: November 19, 2018                                 /s/ Matthew M. McGarry
                                                        Matthew M. McGarry




                                             8
